D. C. E. D. N. C. [Probable jurisdiction noted, 515 U. S. 1172.] Motion of appellants James Arthur Pope et al. for divided argument granted. Motion of appellees for divided argument granted.. Motion of the Solicitor General for leave to participate in oral argument as amicus curiae, for divided argument, and for additional time for oral argument granted. The time is divided as follows: appellants Ruth Shaw et ah, 30 minutes; appellants James Arthur Pope et al., 10 minutes; appellees James B. Hunt, Jr., et al., 20 minutes; appellees Ralph Gingles et al., 10 minutes; the Solicitor General, 10 minutes.